UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Avenue Mutual Funds Trust Address of Principal Business Office: 399 Park Avenue, 6th Floor New York, New York 10022 Telephone Number: (212) 878-3500 Name and Address of Agent for Service of Process: Sonia E. Gardner Avenue Capital Group 399 Park Avenue, 6th Floor New York, NY 10022 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with filing of Form N-8A: X Yes No SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and the State of New York on the 16th day of March, 2012. Avenue Mutual Funds Trust By: ­/s/ Randolph Takian ­ Name: Randolph Takian Title: Trustee, President and Chief Executive Officer Attest: /s/ Robert Ollwether Name: Robert Ollwether Treasurer and Chief Financial Officer
